Citation Nr: 1208457	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  08-22 144	)	DATE
	)
	)


On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for right hand neuropathy with scarring.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel





INTRODUCTION

The Veteran served on active duty from October 1997 to October 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an RO decision of August 2007.  It was previously before the Board in August 2010 when it was remanded for the purpose of providing the Veteran with a hearing before a Veterans Law Judge.  However, in a September 2010 communication, the Veteran clarified that he no longer desires a hearing on appeal.  His request is thus considered to have been withdrawn.  38 C.F.R. § 20.702(e).  The Board remanded the appeal involving the Veteran's right hand neuropathy again in February 2011 for further evidentiary development.  Such development having been accomplished, to the extent possible, as described below, it has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  There is no impairment associated with the scar caused by the laceration to the Veteran's right hand in service.

2.  Electrodiagnostic testing and clinical findings throughout the appeal period show little to no evidence of sensory nerve impairment involving the right thumb.

3.  Most of the Veteran's right hand and arm pain and functional impairment is related to carpal tunnel syndrome and complex regional pain syndrome; both of which developed years after service and are not causally linked to service or to the laceration residuals.  





CONCLUSION OF LAW

A disability rating greater than 30 percent for right hand neuropathy with scarring is not warranted.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.118, 4.124a Diagnostic Code 7805-8515 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends a higher disability rating is warranted for his service-connected right hand disability.  He asserts he has practically lost all function in his right hand, with significant impact upon his daily life and functioning, both in the workplace and at home.

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Review of the claims file shows that the Veteran was informed of these elements with regard to his claim in a letter of April 2007 prior to the initial adjudication of his claim.    

When the Board remanded this claim in February 2011, we noted that the Veteran had undergone surgery on his right wrist in the spring of 2010 at a private hospital.  As the reports reflecting the actual surgery and follow-up care were not or record and were relevant to the Veteran's appeal, we requested that the Veteran execute the appropriate release so that these records could be reviewed by adjudicators.  Review of the file reveals that the Veteran was provided with the necessary release form in February 2011.  The accompanying letter explained that the release was required before VA could request the records from the hospital.  No response was received from the Veteran, however, and he did not execute and submit the form to VA, as requested.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If the veteran wished to fully develop his claim, he had a corresponding duty to assist by providing the requested information.  The Board therefore holds that, even though the veteran's claim has not been fully developed, the VA has fulfilled its duty to assist him to the extent possible.  We will thus proceed to evaluate the veteran's claim based on the evidence currently of record.

VA medical records and VA examination reports have been obtained and reviewed in support of the Veteran's claim.  In this regard, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examination obtained in this case is adequate as it is predicated on a review of the claims folder and medical records contained therein (although the surgical report was not available, as discussed above); contains a description of the history of the disability at issue; documents and considers the Veteran's complaints and symptoms.  The examiner considered all of the available pertinent evidence of record, and provided a rationale for the opinion he rendered, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran and his representative have presented written statements in support of his claims.  All relevant records and contentions have been carefully reviewed.  The Board therefore concludes that the VA's duties to notify and assist have been met with regard to the matter decided herein.


Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Analysis

Historically, the Veteran sustained a laceration of his right thumb in the area between the right thumb and the right index finger during service.  The cut was sutured at the time and healed without incident.  Numbness in the area was noted, however.  The Veteran filed a claim for VA compensation upon his discharge from service.  Service connection for neurological damage and the related scar was granted in a January 2001 decision.  A hyphenated Diagnostic Code 7805-8515 was assigned to represent the impairment related to the scar and the nerve damage, as rated together.  See 38 C.F.R. § 4.27.  A 10 percent disability rating was assigned at that time, but increased to 30 percent effective in October 2005, based upon a showing of increased neuropathy.  Although service treatment records reflect that the Veteran is ambidextrous, his right hand has been treated as his dominant hand for purposes of rating this disability.  The Veteran filed the current claim for an increased rating greater than 30 percent in March 2007.

Several recently-filed statements from the Veteran's former service mates attest to the severity of the original injury, caused by a metal band snapping and cutting his thumb.  One such statement includes a reference to the hand being a "bloody mess."  Another recalls the Veteran complaining of numbness after the cut had healed.  Other statements are from current friends and co-workers.  These attest to the Veteran's dysfunction and frustration on the job because of his inability to use his right hand.  Others describe the hand as seriously discolored and painful-looking.  

The report of a March 2006 VA annual physical examination reflects the Veteran's complaints of numbness and not being able to grasp well with his right hand.  

The Veteran underwent a VA examination for purposes of compensation in June 2007.  At that time, he reported intermittent paresthesia, stiffness in the morning, and a dull ache after lifting mail bags all day at work.  Upon clinical examination, there was no decreased strength noted, although there was decreased dexterity.  The examiner described a 2.5cm scar that was well-healed at the web space between the right thumb and index finger.  The scar was non-tender with no nodularity or redness.  The area of sensation was less over the laceration and distal thumb as the dorsal web space and the index and long finger dorsum.  The examiner rendered a diagnosis of a chronic mild neuropathy of the right hand and thumb with a scar.  Although the examiner noted that the neuropathy had significant effects upon the Veteran's usual occupation due to decreased manual dexterity and problems with lifting, carrying, and reaching; she estimated there were only mild effects upon daily activities such as chores, shopping, exercise and sports; with no effect upon activities such as feeding, bathing, and dressing. 

A November 2007 VA treatment note reflects that the Veteran needed further forms to be filled out for his job at the post office, as he was having more and more trouble using his thumb, due to numbness, pain, inability to grip, and therefore was dropping things frequently.  In December 2007, he was evaluated by a VA physician who is a specialist in physical medicine and rehabilitation.  The report of this visit reflects that the Veteran had had numbness of the right thumb ever since the original injury.  However, he had more recently developed numbness of the entire hand, spreading across the palm, along with weakness and difficulty gripping with his right hand.  He was also unable to fully extend his fingers.  It was noted that the Veteran worked at the post office and used his hands heavily each day.  Upon examination, there was greatly reduced grip strength in the right hand compared to the left hand.  Ulnar and median intrinsic muscles were innervated.  Sensory testing showed subjectively reduced sensation of the right digits.  Electrodiagnostic testing showed no evidence of sensory nerve impairment to the right thumb, although it did reveal mild right carpal tunnel syndrome.  

The Veteran underwent several months of physical therapy and returned to the specialist in February 2008.  The Veteran continued to complain of variable numbness in the right hand and tenderness in the right forearm extensor muscles.  The report of this visit reflects that the Veteran had also visited a private orthopedic surgery clinic, where they had been uncertain about the origin of his symptoms although they did not feel the symptoms were caused by carpal tunnel syndrome.  The physician assessed overuse syndrome of the right hand and forearm with components of mild carpal tunnel syndrome and mild tennis elbow.  Subsequent physical and occupational therapy records reflect some relief with treatment and a wrist brace.

A 2008 form completed by the Veteran's primary care physician for the Post Office reflects the advice that the Veteran should avoid overusing his right hand and that he may require a day off in cases of acute exacerbation of hand pain.  An April 2008 letter from a VA nurse practitioner includes the following statements:

[The Veteran] developed mild right upper extremity median nerve damage after laceration injury in 1998.  Since working at his current job with the Postal Service this condition has worsened and he has developed treatment resistant right sided lateral epicondylitis and mild right carpal tunnel syndrome.  He now has persistent neuropathy of the right hand along multiple nerve distributions with diffuse weakness.  This is the result of long term repetitive motion activities performed at work. 

The report of a May 2008 VA neurology consultation reflects that the scar on the Veteran's right hand was "almost imperceptible" in the web area between the thumb and index finger, and was approximately 1 1/2 inches long.  The physician noted that there was no mounding up of the scar or other evidence to suggest initial difficulty healing.  The physician indicated that occupational/physical therapy would have been her recommendation, but that had already been tried unsuccessfully.  She also noted that approximately half of the appointment had been spent discussion the Veteran's possible PTSD and his feelings of loss surrounding the loss of function of his right hand.  She concluded the report with a referral to the VA mental health clinic to further explore these issues.  

VA treatment reports in 2009 reflect diagnoses of chronic neuropathic pain syndrome, with multiple symptoms including permanent partial numbness of the right hand, tingling about 3/4 of the time, occasional burning sensation in the fingertips, loss of fine motor function, and decreased handgrip.  One VA physician opined that these symptoms are exacerbated by his work at the post office and by the stress involved with his ongoing litigation against the postal service.

The Veteran submitted a statement vigorously disputing this opinion; asserting that he had had the right hand symptoms since 1998, and that his stress played no role in his pain whatsoever.

Private electromyograph testing in November 2009 was interpreted as showing sensorimotor median neuropathy across the right wrist consistent with a moderate to advanced degree of carpal tunnel syndrome.  Neuropathic motor unit action potential results signify an old lesion distal to the wrist, and demyelination affecting both the sensory and motor components of the ulnar nerve, but without evidence of slowing.  

During a March 2010 VA examination conducted to evaluate right elbow complaints, the Veteran was noted to hold his right hand in a rigid, unusual and nonphysiologic fashion.  There was no swelling, warmth, erythema, or ecchymosis present with either upper extremity.  The pulses and capillary refill on both hands were normal, with both hands equally warm and pink, and the skin on both hands was equally dry.  There was no atrophy of the muscles of either arm or either hand, no interosseous muscle atrophy and no thenar atrophy.  

In April 2010, the Veteran underwent carpal tunnel release surgery at a private medical facility.  As discussed above, he has not released the medical records reflecting the surgery to VA for review.  A summary statement from the Veteran's surgeon was submitted into the Veteran's VA medical records in December 2010 in response to VA concerns about his continued use of strong pain medication.  This statement indicates that the Veteran had had a favorable postoperative course, with increased dexterity and feeling in his right hand.  However, despite the fact that his condition improved after the surgery, the surgeon noted, "he does have chronic neuropathic and musculoskeletal ailments that require ongoing treatment, including medications."

A December 2010 VA mental health treatment note reflects the Veteran's own assessment that the surgery helped with his range of hand motion, but did not help the pain.  He also reported that the loss of right hand function contributed to his depression, as he could not help but think about the many things he could do better if he still had a functioning hand.  

Throughout the time period at issue, VA and private treatment records reflect that the Veteran was taking prescription medication for the control of pain in his right hand and arm, to include gabapentin, vocodin, oxycodone, and hydrocodone.

Pursuant to the Board's remand, the Veteran underwent a VA examination in April 2011.  The purpose of the examination was to identify what portion of the Veteran's currently-shown neuropathy may be attributed to the original in-service injury versus what portion may be attributed to post-service repetitive motion injuries sustained during the course of his employment with the post office, as well as to identify the extent of the Veteran's post-surgical, impairment.

The report of the April 2011 examination is extensive and reflects a comprehensive review of the Veteran's medical records on the part of the examiner.  The examiner highlighted several points from his review of the service treatment records reflecting the original injury.  He observed that the service records include a diagram of the original injury drawn by the treating physician, and that according to the diagram, the only nerves which could be affected by wounds in that area are cutaneous ones.  Furthermore, there was no indication of complication or deep injury.  

Multiple photographs of the Veteran's hand were taken and included with the examination report.  Review of the photographs provided shows barely discernable scarring in the web of the hand between the thumb and the index finger, with no raised edges.  (We observe that the description in the preceding sentence represents the attempt of a layperson not trained in medical matters to describe the visual impact of the photograph taken during the VA examination.)  

Upon clinical examination, the examiner noted the Veteran's right hand was reddened and colder than his left hand, and slightly swollen compared to the left hand.  The appearance was described as "suggestive of complex regional pain syndrome."  The examiner spent some time attempting to correlate the Veteran's various scars with the in-service diagram and the subsequent VA photographs and descriptions, and concluded that he was not entirely confident that the original laceration scar had been correctly identified.  The examiner then commented that the scar identified by the Veteran is just distal to the attachment of the flexor pollicis brevis muscle to the proximal phalanx.  "This is in the T-11 flexor zone of [the] hand sometimes known as 'no man's land' because of the high rate of complications from tendon injury.  The proper palmer digital nerve might have been damaged by a deep injury in this area."  

The examiner then noted that the veteran held his hand in a semi-flexed grasp, avoided use of the hand and gave a handshake with his left hand.  Upon clinical examination, he had incomplete sensory loss to vibration, position, pain, and light touch in palmar and dorsal distributions of the right median nerve.  Sensory responses were decreased but present in the little finger and medial aspect of the ring finger.  He rendered diagnoses of traumatic neuropathy of the right hand, status post laceration of the right thumb area with indistinct scar; status post right carpal tunnel syndrome with release in April 2010, residual median nerve neuropathy; and unconfirmed complex regional pain syndrome of the right hand.  

The examiner rendered the medical opinion that the Veteran's currently-shown neuropathy was less likely caused by or a result of the in-service injury.  In support of this opinion, he observed that early records, proximate to the actual injury, including a December 2000 VA examination report, reflect a relatively small area of anesthesia on the right thumb, which likely reflected injury to the proper palmar digital nerve of the thumb.  The examiner explained that this would be the maximum degree of neuropathy that could be attributed to the laceration injury, and there was a reasonable probability that this nerve would recover function in time.  

The examiner next noted that the Veteran had filed a statement in support of his VA claim in 2005 in which he described symptoms that were highly suggestive of carpal tunnel syndrome.  He opined it is likely that median nerve compression in the carpal tunnel was present then, and has progressed to a severe median neuropathy seen currently and that is unrelated to the digital nerve injury described in the 2000 VA examination report.  He then referred to a November 2005 VA examination report which describes "neuropathy symptoms and findings extending beyond the area served by the digital nerve of the thumb but without suggestion of reflex sympathetic dystrophy (also known as complex regional pain syndrome)."  The examiner concluded the lengthy report with the explanation that "the laceration injury did not cause the median neuropathy evident today.  It is likely that the complex regional pain syndrome. . . developed some time after 2005 and is not likely caused by the laceration injury."

Disability evaluations are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

A request for an increased rating must be viewed in light of the entire relevant medical history.  38 C.F.R. § 4.1.  However, the Court has held that, where, as here, entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Because this appeal has been ongoing for a lengthy period of time, and because the level of a veteran's disability may fluctuate over time, the VA is required to consider the level of the veteran's impairment throughout the entire period.  In this respect, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  In another relevant precedent, the Court noted that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In reaching this conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  38 U.S.C.A. § 5110; Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating claims for increased ratings, we must evaluate the veteran's condition with a critical eye toward the lack of usefulness of the body or system in question.  38 C.F.R. § 4.10.  A disability of the musculoskeletal system is measured by the effect on ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion in assigning the most accurate disability rating.  38 C.F.R. § 4.40.  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  The Board has a special obligation to provide a statement of reasons or bases pertaining to § 4.40 in rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Initially we observe that there does not appear to have been bone or muscle involvement in the original in-service injury.  Furthermore, none of the medical evidence contains any indication of current bone or muscle involvement related to the laceration.  Although reduced grip strength in the right hand was noted in several of the medical records, this appears to be related to the carpal tunnel nerve problems rather than to direct muscle injury or trauma.  As noted above, the Veteran's right thumb injury residuals are rated under a hyphenated Diagnostic Code 7805-8515, to reflect impairment related to the scar and also to the nerve damage.  Therefore, the Board will first evaluate impairment related to the scar resulting from the original injury, and next evaluate all associated neurological impairment.

Diagnostic Code 7805 pertains to scars which do not cover a large area of skin, are not located on the head, face, or neck, and are not deep, unstable, or painful; and simply provides that any disabling effects should be rated under an appropriate diagnostic code.  38 C.F.R. § 4.118.  Essentially, given the faint nature of the scar and the limited area of skin which it covers, (2.5 cm, or 1 1/2 inches) no disabling effects related to the scar are discernable.  There is no disfigurement associated with a barely discernable scar located in the fold of the hand and the scar itself meets none of the criteria set forth in 38 C.F.R. § 4.118 to be considered disfiguring.  The Veteran himself has not identified any particular impairment related to the scar.  The Board therefore concludes that no further analysis of the scar impairment is warranted, and no basis to support the assignment of a separate compensable disability rating for the scar residuals is apparent.  The hyphenated Diagnostic Code is a useful and relevant signal that the injury affected not only the Veteran's nerves, but also his skin; however, there would be no useful purpose served by separating the two Codes.

Rather, the Veteran's main contention is that his neurological residuals cause his right hand to be entirely nonfunctional, nearly equivalent to loss of use of the hand.  As noted above, the Veteran's disability rating has been assigned under the provisions of Diagnostic Code 8515, as the proper palmar digital nerve of the thumb is a branch of the median nerve.  Governing regulation provides that complete paralysis of the medial nerve of the major hand, characterized by the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand)pronation incomplete and defective; absence of flexion of the index finger and feeble flexion of the middle finger, inability to make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to the palm; flexion of wrist weakened, and pain with trophic disturbances; is to be rated as 70 percent disabling.  Severe incomplete paralysis of the median nerve of the major hand is to be rated as 50 percent disabling, with moderate incomplete paralysis rated as 30 percent disabling, and mild incomplete paralysis rated as 10 percent disabling.   38 C.F.R. § 4.124a, Diagnostic Code 8515.  In this case, we note that because only one branch of the median nerve, the proper palmer digital nerve, was implicated in the original injury, not all of the symptoms described above could be expected to result from injury to the proper palmer digital nerve.  See by analogy Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

In reviewing the disability rating assigned to the Veteran's right thumb injury residuals, the Board relies heavily upon the clinical findings reflected in the VA medical records throughout the appeal period, and upon the findings and opinions expressed by the April 2011 VA examiner, who reviewed the relevant records thoroughly and provided understandable and logical explanations for his conclusions.  In this regard, we observe that although the examiner did not specifically attribute the Veteran's right carpal tunnel syndrome with residual median nerve neuropathy to the Veteran's post-service employment activities, he did specifically opine that the carpal tunnel syndrome initially developed in 2005 and that the carpal tunnel syndrome is unrelated to the in-service right thumb injury.  In other words, the Board's request in the remand may have been too narrowly-phrased.  Because the carpal tunnel syndrome developed after service and is unrelated to service, it does not matter for our purposes what particular activity triggered the problem.  

Having established that the current nerve residuals of the right thumb laceration in service are relatively minor, and have been relatively minor throughout the appeal period, the Board holds that the preponderance of the evidence is against an increased disability rating for service-connected right hand neuropathy.  The medical evidence establishes that most of the Veteran's current pain and right hand symptomatology is related to the carpal tunnel syndrome and complex regional pain syndrome; both of which developed after service and are not causally linked to service or to the laceration residuals.  In particular, both electrodiagnostic testing and clinical findings throughout the appeal period showed little to no evidence of sensory nerve impairment involving the right thumb.  In the terms of the applicable Diagnostic Code, the current residuals of the right thumb laceration do not approximate more than moderate incomplete paralysis of the median nerve, so as to warrant the assignment of a disability rating greater than 30 percent.  The benefit sought must therefore be denied. 

Extra-schedular consideration

In evaluating the Veteran's claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right hand neuropathy with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability.  There is no persuasive evidence in the record to indicate that this service-connected disability on appeal, alone, would cause any impairment with employment over and above that which is already contemplated in the assigned schedular ratings.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disability has resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

A disability rating in excess of 30 percent for right hand neuropathy with scarring is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


